Order entered February 24, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01506-CV

                                 CITY OF DALLAS, Appellant

                                                V.

                               MATTHEW A. LAMB, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-05319

                                            ORDER
       Before the Court are appellant’s February 22, 2017 unopposed motion for withdrawal and
substitution of counsel and second unopposed motion to extend time to file appellant’s brief.
       We GRANT appellant’s motion to withdraw and substitute counsel. The Clerk of the
Court is DIRECTED to REMOVE Julie B. Essenburg as appellant’s counsel and
SUBSTITUTE Jennifer Carter Huggard in her place.              The Clerk of the Court is further
DIRECTED to designate Barbara E. Rosenberg as lead counsel for appellant.
       We GRANT appellant’s unopposed second motion to extend time to file appellant’s
brief. Appellant’s brief shall be filed by April 5, 2017. We caution appellant that further
requests for extension of time in this accelerated appeal will be disfavored.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE